Citation Nr: 0737048	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-00 862	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder of the 
right hand, arm, and shoulder, including skin disability due 
to blood poisoning.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.  The veteran also served in the Arkansas Army National 
Guard from August 1959 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The veteran requested that he be afforded a hearing at the 
time he submitted his substantive appeal in December 2003.  
The veteran later withdrew his request for a hearing in 
February 2004.  Accordingly, the veteran's request for a 
hearing is withdrawn and the Board will adjudicate the claim 
based on the evidence of record.  38 C.F.R. § 20.704(e) 
(2007).  


FINDING OF FACT

The veteran does not have a skin disorder of the right hand, 
right arm, or right shoulder that is related to his military 
service.  


CONCLUSION OF LAW

The veteran does not have a skin disorder of the right hand, 
right arm, or right shoulder that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran claims that he has a skin disorder of the right 
hand, arm and shoulder to include blood poisoning due to a 
surgical procedure to correct webbed fingers on his right 
hand performed during his active military service.  

The veteran's complete service medical records were 
unavailable due to possible destruction in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Morning reports dated in February 1958 and March 
1958 reveal that the veteran was absent due to sickness on 
those dates.  

Medical records were obtained for the veteran's period of 
service in the Army National Guard.  A report of medical 
history prepared in conjunction with the veteran's May 1962 
enlistment examination for the Arkansas Army National Guard 
reveals that the veteran's fingers on his right hand were 
separated at the United States Army Hospital in Stuttgart, 
Germany in 1957.  The veteran was noted to be normal in all 
respects at that time.  The May 1962 report of medical 
examination revealed a normal clinical evaluation of the 
veteran's upper extremities.  

Associated with the claims file is a Social Security 
Administration (SSA) Disability Determination dated in 
December 1986.  The records indicate that the veteran was in 
receipt of SSA benefits for a primary diagnosis of dysthymic 
disorder.  No secondary diagnosis was provided.  The medical 
records SSA relied upon in promulgating the award included a 
psychological evaluation performed by D. Guild, M.D., dated 
in November 1986, University Hospital records dated from 
August 1985 to August 1986, x-ray reports from Jeff Anderson 
Regional Medical Center dated in May 1986, outpatient 
treatment reports from the Naval Hospital Branch Clinic in 
Meridian, Mississippi, dated from May 1986 to July 1986, 
laboratory reports dated in May 1986 from Medical Pathology 
Laboratory, private treatment reports from Matty Hersee 
Hospital dated from March 1979 to May 1986, private treatment 
reports from Springdale Memorial Hospital dated from February 
1981 to September 1981, and VA outpatient treatment reports 
dated from March 2000 to June 2003.  

The VA outpatient treatment reports are described below.  
With the exception of the records from Matty Hersee Hospital, 
the above-noted records are unrelated to treatment for a skin 
disorder.  The records from Matty Hersee Hospital reveal 
treatment for first and second degree burns of the face, 
right shoulder, upper arm, and right chest in May 1985 and 
treatment for an allergic reaction secondary to inhalation of 
fumes which resulted in a red rash over the veteran's body 
and face in February 1986.

Associated with the claims file are VA outpatient treatment 
reports dated from March 2000 to June 2003.  A June 2001 
examination of the skin revealed no lesions or rashes.  In 
November 2001 the veteran reported numbness in the fingers of 
the right hand for eight months.  The examiner said the 
veteran had full range of motion of the right hand, wrist, 
elbow, and shoulder.  The veteran denied pain in his right 
hand and right upper extremity at that time.  An 
electromyograph (EMG) performed in January 2002 revealed 
evidence of severe bilateral cubital tunnel syndrome and 
evidence of a mild right carpal tunnel syndrome.  In May 2002 
the veteran was seen for elbow pain.  He was noted to have 
multiple excoriations around the elbows and forearms which 
were thought to be the result of neurodermatitis, but the 
veteran reported that he did a lot of work in his garden and 
"catches" his arms on rosebushes.  In September 2002 the 
veteran was seen for pain in his elbow and shoulder, which 
the examiner attributed to osteoarthritis.  In June 2002 an 
examination revealed no rashes or lesions and normal nails 
and digits.  

The veteran was afforded a VA examination for infectious or 
immune disabilities in January 2003.  The veteran reported 
numbness, tingling, and chronic ulceration of the right hand.  
Physical examination revealed two small shallow ulcerations 
of the dorsal aspect of the right middle finger and similar 
ulcerations on the left forearm.  The veteran reported that 
he had recently fallen and hit a tree.  The examiner said 
that it was not at least as likely as not that the veteran's 
symptoms were related to surgery performed while he was in 
service or any infection that he had subsequent to the 
surgery.  

The veteran was afforded a VA skin examination in January 
2003.  The examiner reviewed the claims file and noted that 
the veteran had webbing of the fingers of his right hand 
while in service and the veteran indicated that he underwent 
surgery to correct the webbing while in service.  The veteran 
reported that he had swelling of his right hand with cracking 
of the skin along scar tissue to his right middle and ring 
fingers and numbness of the right ring and little fingers.  
The veteran reported that he was not being treated for any 
condition related to his symptoms.  He said he used hand 
cream as a moisturizer.  Physical examination revealed slight 
scarring along the right middle finger from surgery to 
correct the webbing.  There were two small shallow abrasions 
and no drainage, swelling, redness, or warmth.  The examiner 
said there were similar ulcerations of the forearm of the 
left arm and the veteran reported that he had recently fallen 
and struck a tree.  Neurological examination revealed that 
there was loss of sharp [sensation] versus dull [sensation] 
over the right ring and little fingers to both palmar and 
dorsal surfaces and the medial palmar surface of the right 
hand.  The examiner diagnosed the veteran with abrasions to 
the right hand and left forearm and peripheral neuropathy of 
the right hand possibly related to diabetes mellitus and/or 
ulnar nerve entrapment.  The examiner noted that the veteran 
complained of chronic recurrent ulceration of the right hand 
which he related to a history of blood poisoning due to a 
surgical procedure during service.  The examiner concluded 
that there was no pathology that would be related to possible 
remote blood poisoning suffered in 1958 while the veteran was 
in service.  He opined that it was not at least as likely as 
not that the veteran's symptoms were related to surgery 
performed while he was in service.  

Analysis

As a preliminary matter, the Board notes that in August 1999, 
the RO made an administrative determination that the 
veteran's service medical records (SMRs) were not available 
from the National Personnel Records Center (NPRC).  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  VA is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The RO requested the veteran to complete a NA Form 13075, 
Questionnaire About Military Service in January 1999.  The 
Board observes that the RO made an initial attempt to 
retrieve the veteran's SMRs from the NPRC in March 1999.  The 
NPRC reported in August 1999 that more information regarding 
the veteran's complete organization (i.e., the company, 
battalion, and/or regiment) was necessary in order to 
investigate further.  The NPRC responded in March 2002 that 
no medical records were on file for the veteran.  The NPRC 
noted that the veteran's records were retired to the 
personnel jacket which was fire-related.  As noted above, 
morning reports dated in February 1958 and March 1958 reveal 
that the veteran was absent due to sickness on those dates 
and a report of medical history prepared in conjunction with 
the veteran's May 1962 enlistment examination for the 
Arkansas Army National Guard reveals that the veteran's 
fingers on his right hand were separated at the United States 
Army Hospital in Stuttgart, Germany in 1957.  The veteran was 
noted to be normal in all respects at that time.  The May 
1962 report of medical examination revealed a normal clinical 
evaluation of the veteran's upper extremities

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case none of the objective medical evidence of record 
reveals treatment for a chronic skin disorder related to the 
veteran's service.  The Board concedes that the veteran 
underwent a surgery to correct webbing of his right hand 
while on active military service as evidenced by the 
veteran's assertions and the May 1962 Arkansas Army National 
Guard enlistment examination.  The veteran contends that he 
has a current skin disorder resulting from the surgery.  
However, the private and VA treatment reports, including 
those medical records provided by the SSA, do not document 
treatment for a skin disability related to veteran's military 
service.  Furthermore, when examined by VA for the purpose of 
determining whether the veteran suffers from any residual 
skin disorder related to the surgery performed in service, no 
chronic skin disability was diagnosed.  At two VA 
examinations in January 2003 the veteran was diagnosed with 
ulcerations of the right hand, which the veteran attributed 
to a recent fall.  At the first examination in January 2003 
the examiner opined that it was not at least as likely as not 
that the veteran's symptoms were related to surgery performed 
while he was in service or any infection that he had 
subsequent to the surgery.  At the second VA examination the 
examiner said that there was no pathology that would be 
related to possible remote blood poisoning suffered in 1958 
while the veteran was in service.  He opined that it was not 
at least as likely as not that the veteran's symptoms were 
related to surgery performed while he was in service.  In 
short, there is no competent evidence linking any current 
skin disorder to the veteran's military service.  Even though 
the veteran underwent surgery to correct webbed fingers on 
his right hand, as he has reported, the medical opinion 
evidence does not support the conclusion that the in-service 
surgical procedure resulted in any chronic skin disability.  
Rather, the May 1962 Army National Guard enlistment 
examination and post-service treatment records tend to 
support the VA examiner's conclusion that the veteran's 
current symptoms did not result from service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim.

As for any scarring caused by the surgical procedure to 
separate the veteran's webbed fingers, it should be pointed 
out that the usual effects of surgical treatment to 
ameliorate such a condition, including postoperative scars, 
will not be considered service connected unless the condition 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2007).  There has been no suggestion that the surgery had 
any effect other than ameliorative.  

Veterans Claims Assistance Act of 2000

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in May 2001.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by way of a July 2007 
supplemental statement of the case, the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the available service medical records, private 
treatment reports, VA treatment reports, and SSA records.  
The veteran was afforded several VA examinations.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for a skin disorder should be granted.  


ORDER

Entitlement to service connection for a skin disorder of the 
right hand, right arm, or right shoulder, including skin 
disability due to blood poisoning, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


